DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 19, 2021 has been considered and entered. 
Accordingly, claims 1-9 are pending in this application. Claims 1-9 are currently amended.
Claim Objections
Claim 2-4 and 6-9 are objected to because of the following informalities: 
A. In claim 2, 3, and 6 line 2, “X is first synthetic data” should read “X is the first synthetic data” instead. Claims 4, 8, and 9 inherit the same deficiency as claims 2 and/or 3 by reason of dependence. Claim 7 inherit the same deficiency as claim 6 by reason of dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-4 and 8-9 recite an apparatus and, therefore, is a machine. Claims 5-7 recite a series of steps and, therefore, is a process. 
Under the Alice Framework Step 2A prong 1, claim 1 recites “generate first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in the target data for which synthetic data is to be generated”, and “format the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix 
The above limitations of generating a first synthetic data from input data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 includes three additional elements - processing circuitry, receive target data as input data, and output the first synthetic data after formatting as synthetic data which is a substitute for the target data. However, the additional element of processing circuitry is recited at a high-level of generality (i.e., as a generic computer component executing math operations on an input data) such that it amounts to no more than mere instructions using a generic computer. The additional elements of receive target data as input data, and output the first synthetic data after formatting as synthetic data which is a substitute for the target data are recited at a high level of generality (i.e. receiving the input to the math and outputting the result of the math) and are at most merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processing circuitry is recited at a high-level of generality (i.e., as a generic computer component executing math operations Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which shows receiving the input for a mathematical operation and outputting the result of executing the arithmetic operation. See also MPEP 2106.05(d).II which states that the courts have recognized the computer function of “receiving data” and “transmitting or outputting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-4, and 8-9 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea. 
Under step 2A prong 2, Claims 8 and 9 recites three additional elements - a non-transitory computer readable medium, a program, and a computer. However, the additional elements of “a non-transitory computer readable medium”, “a program” and “a computer” are recited at a high-level of 
Under the Alice Framework step 2B, claims 8-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer readable medium”, “a program” and “a computer” are recited at a high-level of generality (i.e., as a generic computer component storing a program and a generic computer component executing the program to perform the math operations on the input data) such that they amount to no more than mere instructions using a generic computer. Accordingly, the claims do not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 5 recites “a random number generating step in which […] generates first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in the target data for which synthetic data is to be generated”, and “a data formatting step in which […] formats the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix of the target data or a scaling matrix given by singular value decomposition of the variance-covariance matrix of the target data such that a mean vector and a correlation matrix of the first synthetic data agree with a mean vector and a correlation matrix of the target data and that a minimum and a maximum of the first synthetic data are present in ranges of a minimum and a maximum of the target data”.
	The above limitations of generating a first synthetic data from input data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing 
	Under the Alice Framework step 2A prong 2, claim 5 includes four additional elements – a synthetic data generation apparatus, a processing circuitry, receiving target data as input data, and outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data. However, the additional elements of “a synthetic data generation apparatus”, and “a processing circuitry” are recited at a high-level of generality (i.e., as a generic computer and a generic computer component executing math operations on an input data) such that they amount to no more than mere instructions using a generic computer. The additional elements of receiving target data as input data, and outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data are recited at a high level of generality (i.e. receiving the input to the math and outputting the result of the math) and are at most merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a synthetic data generation apparatus”, and “a processing circuitry” are recited at a high-level of generality (i.e., as a generic computer and a generic computer component executing math operations on an input data) such that they amount to no more than mere instructions using a generic computer. The additional elements of receiving target data as input data, and outputs the first synthetic data after formatting as synthetic data which is a substitute for the target data are recited at a high level of generality (i.e. receiving the input to the math and outputting the result of the math) and are at most merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of receiving target data as input data, and outputs the first synthetic data after formatting as synthetic data which is a substitute for the 
	Under the Alice Framework step 2A prong 1, claims 6-7 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 6-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Response to Arguments
In view of amendments made and applicant’s arguments, the drawing objection, the 35 U.S.C. 112(f) claim interpretation, and 35 U.S.C. 112(b) rejection of claims 2-4 and 6-9 has been withdrawn. Furthermore, the additional 35 U.S.C. 101 rejection of claims 8-9 as being directed to a non-statutory subject matter of software, per se has been withdrawn.
Applicant's arguments filed 11/08/2021, see remarks pages 3-7, with respect to the 35 U.S.C. 101 rejection of claims 1-9 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-9, applicant argued that in step 2A prong 2, (1) the claims are directed to the “practical application” of generating synthetic data without a large discrepancy from the original data even when data is visualized and analyzed because of its application in the area of privacy protection, where synthetic data 
Examiner respectfully disagrees. In response to the first argument, the claims as currently written does not reflect or link the abstract idea to a particular technological environment of privacy protection for securing personal information. At most, claim 1 does no more than generally link the mathematical concept of an environment with target data as input data and therefore, does not sufficiently limits the use of the mathematical concepts to the practical application of privacy protection for securing personal information.  In response to the second argument, the claim of USPTO example 41 includes more details that are not included in the claims of the present application. For example, the concept of transmitting the synthetic data/ciphertext to a second computer terminal over a communication channel is not included in the present claims, and therefore does not integrate the mathematical concept into a system or process that secures private network communications between computers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


 /EMILY E LAROCQUE/ Primary Examiner, Art Unit 2182